Citation Nr: 1638781	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-17 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an undiagnosed illness manifested by shortness of breath.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

As a member of the Colorado Army National Guard (COARNG), the Veteran served on active duty training from January 2005 to May 2005; and in active service from September 2005 to November 2006 as a heavy construction equipment operator.  He received the Combat Action Badge in connection with his service in Iraq.  He continued as a member of the COARNG until his discharge in 2010.

This appeal to the Board of Veterans' Appeals (BVA or Board) arose from a November 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado which, in pertinent part, denied the Veteran's claim of entitlement to service connection for shortness of breath.

The Veteran testified at a Board hearing via video conference in May 2015 before the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In August 2015, the Board remanded the appeal for additional development.


FINDING OF FACT

The Veteran has a disability manifested by shortness of breath resulting from an undiagnosed illness that was initially shown in service.
 

CONCLUSION OF LAW

The Veteran's claimed disability manifested by shortness of breath may be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and regulations pertaining to service connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

As discussed in the Board's prior remand, the Veteran's claim for service connection for shortness of breath is premised on the presumptions applicable to Persian Gulf Veterans' with chronic qualifying disabilities, including undiagnosed illnesses.  38 U.S.C.A. § 1117. 

Military records reflect that the Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).
 
"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 
38 C.F.R. § 3.317(a)(4). 

Entitlement to service connection for shortness of breath

In submitting his claim to VA, the Veteran reported that he was exposed to an environmental hazard in the Gulf War that affected his respiratory system.  Specifically, he claimed that he developed a respiratory disability as a result of rebuilding a burn pit for the entire base while in Ramadi, a project that took several months during which he was constantly breathing in burn pit smoke.  See January 2010 application for compensation, p. 8; May 2015 BVA hearing transcript, p. 3.  He testified before the Board that he was still on deployment when he noticed he felt short of breath; and that he currently experiences breathing problems daily (i.e., he breaths "very shallowly now compared to what he used to."  May 2015 BVA hearing transcript, p. 4-5.    

The Veteran's service treatment records confirm breathing problems in service.  Specifically, a post-deployment health assessment form dated in September 2006/October 2006 reflects that the Veteran reported experiencing difficulty breathing during his deployment; and that he developed this breathing problem during his deployment.  In this regard, he indicated that he was exposed to smoke while on active duty from oil fire and burning trash/feces.  In a May 2008 report of medical history form, the Veteran also stated that he had been experiencing shortness of breath since 2005.  He reported that he had not sought medical treatment for this condition; and that it had not resolved.  See May 2008 service treatment record; see also May 2015 BVA hearing transcript, p. 4, 8.  In this regard, the Board observes that there are no post-service treatment records related to the Veteran's breathing condition in the claims file.  Of the medical records contained in the file, none attribute the Veteran's shortness of breath/respiratory condition to any known clinical diagnosis.  

In September 2010, the Veteran was afforded a VA examination.  In a subsequent opinion, the medical doctor who examined the Veteran, and obtained what appears to be an accurate medical history, diagnosed the Veteran as having "shortness of breath due to undiagnosed illness." See September 2010 VA examination report.  In ordering pulmonary function tests prior to officially diagnosing the Veteran, the doctor provided a provisional diagnosis of "respiratory conditions due [to] GW environmental hazard exposure." 

The Veteran's has testified that he developed breathing problems during his Gulf War deployment and that he inhaled smoke for extended periods of time from a burn pit.  The Veteran is competent to report these experiences; and his reports are credible.  The claims file also contains service records dated shortly after the Veteran's deployment which document his reports of breathing problems during service from September or October 2006 to May 2008.  See September 2006/October 2006 post-deployment health assessment form; May 2008 report of medical history form.
In addition, the pertinent post-service medical evidence contained in the claims file sets forth a VA medical doctor's opinion that the Veteran has shortness of breath due to an undiagnosed illness.   

For disability due to undiagnosed illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a) (emphasis added).  Although the appeal has been denied, because he did not have the disability to a degree of 10 percent or more; the evidence shows it was manifested in service and the 10 percent disability requirement does not apply.

With resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's shortness of breath is symptomatology associated with an undiagnosed illness that manifested during the Veteran's active military service in the Southwest Asia Theater of operations.  Therefore, the claim is granted. 


ORDER

Service connection for an undiagnosed illness manifested by shortness of breath is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


